PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
URAKAMI, Fukashi
Application No. 14/591,991
Filed: 8 Jan 2015
For: WORKING DEVICE CAPABLE OF MOVING INSIDE PIPE
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed May 3, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned June 25, 2016, for failure to timely submit a reply to the non-final Office action mailed March 24, 2016, which set a three (3)-month shortened statutory period for reply. No reply was received. On October 6, 2016, a Notice of Abandonment was mailed. On August 11, 2020, a petition to revive the application was filed. On December 14, 2020, a decision dismissing the petition to revive was mailed. On January 15, 2021, a renewed petition was filed. On March 2, 2021, a decision dismissing the renewed petition was mailed. On Monday, May 3, 2021, the subject renewed petition was filed.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a response to a non-final Office action, filed August 11, 2020, (2) the petition fee paid August 11, 2020, and (3) a proper statement of unintentional delay. 

Petitioner has provided an adequate explanation that the delay was unintentional with the renewed petition filed May 3, 2021.

This application is being referred to Technology Center Art Unit 1711 for appropriate action in the normal course of business on the reply received August 11, 2020.




/DOUGLAS I WOOD/Attorney Advisor, OPET